DETAILED ACTION
This communication is in responsive to election/restriction with respect to Application 16/610304 submitted on 8/18/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1-4 are elected.
		Claims 5-20 are withdrawn

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 11/01/2019 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
A. Independent Claim 1:
Claims 1-4 are abstract because they fall under the abstract ideas of both “mental process” and “certain methods of organizing human activities e.g. managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions.” Either way you take, the claims still abstract. In this rejection, Examiner details the mental process rejection. 
Claim 1 recites linking a patient to an electronic health record by receiving and storing the patient’s information in association with the patient’s fingerprint identifier. 
The limitations of receiving an indication of a patient’s age, storing the information with an identifier, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. There is no requirement for even generic computer components. Simply a caregiver could take all the information and storing that information in a drawer with respect to the patient age and identifier. Note also that fingerprints are taken by paper process and not necessarily a machine. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there is no additional element, even if argued that the storing is additional element, the mere instructions to apply an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.
B. Dependent claims: 
a. The dependent claims 2-4 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself. 
Claims 2 and 3 recite additional elements of “right” and “left” index finger, however, using different fingers for fingerprint is performed by human mind or on paper. 
Claim 4 recite no additional elements that cannot be performed by human mind or on paper. 
The dependent claims 2-4 are not patent eligible because they do not contain any additional element or combination of elements which amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic US 2009/0070148 A1.




Regarding Claim 1, Skocic teaches a method for linking a patient to an electronic health record (¶0007), the method comprising: 
receiving an indication of an age of the patient (Fig. 5 & ¶0068-¶0070 & ¶0111; storing fingerprint identifier associated with a patient. For example, the patient's name and date of birth “indication of an age of the patient” are stored in a database record associated with the biometric identifier. In some embodiments, patient data 120 (shown in FIG. 1) is stored in the database and associated with the biometric identifier. In some embodiments operation 512 is performed before operation 510); 
storing a subject fingerprint identifier in association with the electronic health record of the patient (Fig. 5 & ¶0068-¶0070 & ¶0094; storing fingerprint identifier associated with a patient. For example, the patient's name and date of birth are stored in a database record associated with the biometric identifier. In some embodiments, patient data 120 (shown in FIG. 1) is stored in the database and associated with the biometric identifier. In some embodiments operation 512 is performed before operation 510. ¶0094; date prompt 32 allows a user to select date range) in an instance the age is greater than or equal to a lower age threshold (¶0111; program for people of all ages e.g. adults “greater than or equal to a lower age threshold” vs child. ¶0110; enters patients’ biometric identifier. ¶0070; enter data and store it); 
and storing an associated fingerprint identifier in association with the electronic health record of the patient (see above also, Fig. 5 & ¶0068-¶0071, ¶0094; storing patient data e.g. a fingerprint is scanned and a biometric identifier is generated based on unique features of the fingerprint. The biometric identifier is then stored in memory, such as on a server) in an instance the age is less than a higher age threshold (¶0111; program for people of all ages e.g. adults “less than a higher age threshold” vs child. ¶0110; enters patients’ biometric identifier. ¶0070; enter data and store it).
The limitation with respect to less than or greater than an age is obvious because the system is directed to “provide the same program for adults or people of all ages,” see ¶0111. Adults are greater than age threshold and children are less than a threshold. Also note that existing laws e.g. HIPAA protects children and their medical histories. Laws dictate the consent age for a child’s records compared with an adult where in some instances a child’s parent consent is required along the child’s to be entered in the system. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate age limit in order to provide special protections toward children with increased scrutiny of potential harms and benefit (Department of Health & Human Services, 2005b “Department of Health and Human Services Additional protections for children involved as subjects in research. Code of Federal Regulations. 2005b Title 45, Part 46, Subpart D. Retrieved December 19, 2007 from http://www.nihtraining.com/ohsr-site/guidelines/45cfr46.html#46.102”). Utilizing such teachings enable the system to provide a safeguard when storing medical records for children where the parent is assumed to weigh risks and benefits and decide the best interest of their child. Id. 

Regarding Claim 2, Skocic further teaches method of claim 1, further comprising: scanning a fingertip of a right index finger of the patient to generate patient fingerprint data (¶0110, ¶0147, ¶0183; a health event is deemed to have occurred whenever a caregiver (using a caregiver computing system) enters the patient's biometric identifier, such as by scanning the patient's fingerprint with the computing system. Note that using the right index finger is obvious because fingerprint registration section 1914 includes a register fingerprint (or other biometric identifier) option. If the user selects the register fingerprint option, the user is prompted to enter a biometric identifier, such as by placing a finger against a fingerprint reader or using another biometric reader. The fingerprint reader scans the fingerprint. This biometric identifier is then stored as associated with the user profile. Also second biometric identifier is sometimes requested as in claim 8); 
and generating the subject fingerprint identifier by applying an algorithm to the patient fingerprint data (¶0069; a fingerprint is scanned and a biometric identifier is generated based on unique features of the fingerprint. The biometric identifier is then stored in memory, such as on a server).

Regarding Claim 3, Skocic further teaches method of claim 1, further comprising: scanning a fingertip of a left index finger of an individual accompanying the patient to generate associated fingerprint data (¶0110, ¶0147, ¶0183; a health event is deemed to have occurred whenever a caregiver (using a caregiver computing system) enters the patient's biometric identifier, such as by scanning the patient's fingerprint with the computing system. Note that using the left index finger is obvious because fingerprint registration section 1914 includes a register fingerprint (or other biometric identifier) option. If the user selects the register fingerprint option, the user is prompted to enter a biometric identifier, such as by placing a finger against a fingerprint reader or using another biometric reader. The fingerprint reader scans the fingerprint. This biometric identifier is then stored as associated with the user profile. Also second biometric identifier is sometimes requested as in claim 8);  and generating the subject fingerprint identifier by applying an algorithm to the associated fingerprint data (¶0069; a fingerprint is scanned and a biometric identifier is generated based on unique features of the fingerprint. The biometric identifier is then stored in memory, such as on a server).

Regarding Claim 4, Skocic further teaches method of claim 1, wherein the subject fingerprint identifier and the associated fingerprint identifier comprise unique numeric identifiers (it is well-known that a fingerprint is unique to each user. See ¶0069. Also see ¶0046; in addition to, using a biometric reader, some embodiments include an alternate patient or user identifier. An example of a user identifier is a credit-card type device storing one or more unique identifiers, such as encoding a unique identification number in a magnetic stripe. The credit card can be swiped through a card reader to read the unique identifier. Other identifiers and readers are used in other embodiments, such as a magnetic card and card reader, RFID tag and detector, and the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455